DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 25-27 and 30-43 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant amended the claims in accordance with the Examiner’s proposal outlined in the interview conducted on 8/11/2021, and further in accordance with the detailed section with reasons of Allowable subject matter in the non-final office action from 8/16/2021.  Further, since the PTO printing office does not allow the presence of claims, which depend from a later claim, the Examiner requested and obtained Applicant’s permission to cancel claims 7-12, 15 and 16, and to present them as new claims 35-43, as presented below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

-Cancel claims 7-12, 15 and 16;

-Insert new claims 35-43, as follows:

36. (new) The composition of claim 25, wherein the weight ratio between the medium-chain triglyceride component and the urolithin A is in the range of 0.5:1 to 3:1.

37. (new) The composition of claim 25, wherein the medium-chain triglyceride comprises caprylic acid and/or capric acid.

38. (new) The composition of claim 37, wherein the medium-chain triglyceride is derived from a source selected from coconut oil, palm oil, and dairy fat.

39. (new) The composition of claim 25, further comprising an emulsifier.

40. (new) The composition of claim 39, wherein the emulsifier is a source of phosphatidylcholine.

41. (new) The composition of claim 40, wherein the source of phosphatidylcholine is lecithin.

42. (new) The composition of claim 25, further comprising a stabiliser.

43. (new) The composition of claim 42, wherein the stabiliser is glycerol monostearate.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627